Appellant was fined $100 by the verdict of the jury for unlawfully carrying a pistol.
An inspection of the record will show that the suggestion of the Assistant Attorney General is sustained by the record that the statement of facts and bills of exception were not filed within the time prescribed by law, and, therefore, can not be considered. The court adjourned on the 30th of March. Appellant's bills of exception and statement of facts were not filed until the 29th of April, about thirty days after adjournment. In this attitude of the record neither the statement of facts nor the bills of exception can be considered. There is no order in the record allowing twenty days after adjournment of court in which to file these documents. With the statement of facts and bills of exception in this condition it leaves no question for revision. The judgment must, therefore, be affirmed, which is accordingly so ordered.
Affirmed. *Page 2